UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22419 Wells Fargo Multi-Strategy und A, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive offices) (Zip code) Dede Dunegan Wells Fargo Alternative Asset Management, LLC 550 California Street, 6th Floor MAC A0112-063 San Francisco, CA94104 (Name and address of agent for service) Registrant's telephone number, including area code: (415) 371-4000 Date of fiscal year end:January 31 Date of reporting period:January 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wells Fargo Multi-Strategy und A, LLC Consolidated Financial Statements for the Period from September 1, 2010 (inception date) to January 31, 2011 with Report of Independent Registered Public Accounting Firm Wells Fargo Multi-Strategy und A, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Consolidated Statement of Assets, Liabilities and Members’ Capital 2 Consolidated Statement of Operations 3 Consolidated Statements of Changes in Members’ Capital 4 Consolidated Statement of Cash Flows 5 Consolidated Financial Highlights 6 Notes to Consolidated Financial Statements 7 Supplemental Information 11 Financial Statements of Wells Fargo Multi - Strategy 100 Master Fund I, LLC Report of Independent Registered Public Accounting Firm To the Unitholders and Board of Managers of Wells Fargo Multi-Strategy und A, LLC: We have audited the accompanying consolidated statement of assets, liabilities and members’ capital of the Wells Fargo Multi-Strategy und A, LLC, (the “Fund”) as of January 31, 2011, and the related consolidated statements of operations, changes in members’ capital, cash flows, and consolidated financial highlights for the period September 1, 2010 (inception date) to January 31, 2011.These consolidated financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these consolidated financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of the securities owned as of January 31, 2011, by correspondence with the transfer agent of the Wells Fargo Multi-Strategy 100 Master Fund I, LLC or other appropriate auditing procedures.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides reasonable basis for our opinion. In our opinion, the consolidated financial statements and financial highlights referred to above present fairly, in all material respects, the consolidated financial position of Wells Fargo Multi-Strategy und A, LLC as of January 31, 2011, and the related consolidated results of their operations, consolidated changes in members’ capital, consolidated cash flows, and consolidated financial highlights for the period September 1, 2010 (inception date) to January 31, 2011, in conformity with U.S. generally accepted accounting principles. Philadelphia, Pennsylvania March 25, 2011 Wells Fargo Multi-Strategy und A, LLC Consolidated Statement of Assets, Liabilities and Members’ Capital As of January 31, 2011 Assets Investment in Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the "Master Fund") $ Cash and cash equivalents Investment in the Master Fund paid in advance Expense reimbursement receivable from Adviser Prepaid offering costs Total assets Liabilities Subscriptions received in advance Investor servicing fees payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Units outstanding Members' capital per Unit $ See Notes to Consolidated Financial Statements. 2 Wells Fargo Multi-Strategy und A, LLC Consolidated Statement of Operations For the Period from September 1, 2010 (inception date) to January 31, 2011 Net Investment Income/(Loss) Allocated from Master Fund Investment income $ Expenses ) Net investment income/(loss) allocated from Master Fund ) Fund Income Interest 27 Fund Expenses Organizational and offering fees Accounting and administration services fees Investor servicing fees Registration fees Directors' fees Professional fees Custody fees Other operating expenses Total expenses Less: Expense reimbursement ) Net expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Allocated from Master Fund Net realized gain from investments Net change in unrealized appreciation on investments Total net realized and unrealized gain from investments Net increase in members' capital resulting from operations $ See Notes to Consolidated Financial Statements. 3 Wells Fargo Multi-Strategy und A, LLC Consolidated Statements of Changes in Members’ Capital For the Period from September 1, 2010 (inception date) to January 31, 2011 Increase (Decrease) in Members' Capital Operations Net investment loss $ ) Net realized gain from investments Net change in unrealized appreciation on investments Net increase in members' capital resulting from operations Capital Transactions Issuance of Units Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of period – End of period $ See Notes to Consolidated Financial Statements. 4 Wells Fargo Multi-Strategy und A, LLC Consolidated Statement of Cash Flows For the Period from September 1, 2010 (inception date) to January 31, 2011 Cash Used for Operating Activities Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash used in operating activities: Increase in expense reimbursement receivable from Adviser ) Increase in investment in the Master Fund paid in advance ) Increase in prepaid offering costs ) Increase in directors' fees payable Increase in investor servicing fees payable Increase in accrued expenses and other liabilities Net investment loss allocated from the Master Fund Net realized gain from investments allocated from the Master Fund ) Net change in unrealized appreciation on investments allocated from the Master Fund ) Purchases of interest in the Master Fund ) Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $246,020) Net cash provided by financing activities Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period – Cash and cash equivalents at end of period $ See Notes to Consolidated Financial Statements. 5 Wells Fargo Multi-Strategy und A, LLC Consolidated Financial Highlights For the Period from September 1, 2010 (a) (inception date) to January 31, 2011 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ Income from investment operations: Net investment loss(b) ) Net realized and unrealized gain from investments Total from investment operations Members' capital per Unit at end of period $ Total return 7.67% Ratios to average members' capital: Expenses gross of waiver(c) (d) 7.29% Expenses net of waiver(c) (d) 2.80% Net investment loss(c) (d) (2.42% ) Members' capital, end of period (in thousands) $ (a) Inception date. (b) Based on average units outstanding. (c) The expense ratio does not include expenses of the Trusts in which the Master Fund invests. (d) Annualized for periods less than one year. See the financial statements of the Master Fund for the portfolio turnover of the Master Fund. See Notes to Consolidated Financial Statements. 6 Wells Fargo Multi-Strategy und A, LLC Notes to Consolidated Financial Statements January 31, 2011 1.Organization and Description of Business Wells Fargo Multi-Strategy und A, LLC (the “TEI Fund”), a Delaware limited liability company, has been registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end management investment company since September 1, 2010.The TEI Fund is a “feeder” fund in a “master-feeder” structure and indirectly invests substantially all of its investable assets in the Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the “Master Fund”) through Wells Fargo Multi-Strategy und A, LDC (the “Offshore Feeder Fund”).The Master Fund, the Offshore Feeder Fund, and the TEI Fund together are referred as the “Funds”. The TEI Fund is designed solely for investment by investors who are tax-exempt (“Tax-Exempt Members”) or who are non-United States persons.The structure of the TEI Fund should enable Tax-Exempt Members to invest without receiving unrelated business taxable income, which would be taxable income to such Tax-Exempt Members regardless of their tax-exempt status.The financial statements of the Master Fund, including its schedule of investments and notes to financial statements, are an integral part of these financial statements and should be read in conjunction with these financial statements.These financial statements are consolidated financial statements of the TEI Fund and the Offshore Feeder Fund. 2.Significant Accounting Policies The following is a summary of significant accounting policies followed by the TEI Fund and the Offshore Feeder Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a) Investment valuation – The TEI Fund invests substantially all of its assets in the Offshore Feeder Fund and owns 100% of the beneficial interests of the Offshore Feeder Fund. The Offshore Feeder Fund records its investment in the Master Fund at fair value based on the most recently determined net asset value per unit of the relevant series of the Master Fund.The value of such investments in the Master Fund reflects the TEI Fund and Offshore Feeder Fund’s proportionate interest (2.98% at January 31, 2011) in the members' capital of the Master Fund.The performance of the TEI Fund is directly affected by the performance of the Master Fund. Valuation of the investments held by the Master Fund, including the categorization of fair value measurements, is discussed in the notes to the Master Fund’s financial statements, which are attached to this report. The TEI Fund and the Offshore Feeder Fund have the same investment objective and strategies as the Master Fund. (b)Income taxes – The TEI Fund intends to operate as a partnership and not as an association or a publicly traded partnership taxable as a corporation for U.S. federal income tax purposes.The TEI Fund should not be subject to U.S. federal income tax, and each Tax-Exempt Member will be required to report on its own annual tax return, to the extent required, the Tax-Exempt Member’s distributive share of the TEI Fund’s taxable income or loss. Accounting for Uncertainty in Income Taxes sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return.Management has analyzed each Fund's tax positions and has concluded that no provision for income tax is required in any Fund’s financial statements.The TEI Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months.The TEI Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. For the year ended January 31, 2011, the TEI Fund did not incur any interest or penalties. 7 Wells Fargo Multi-Strategy und A, LLC Notes to Consolidated Financial Statements (continued) January 31, 2011 (c)Investment transactions and investment income – Purchases and sales of interests in the Master Fund are recorded on a trade-date basis and related revenues and expenses are recorded on accrual basis.The TEI Fund adopted the tax allocation rules provided for in Section 704(b) of the Internal Revenue Code.Accordingly, its proportionate share of the Master Fund’s income, expenses, realized and unrealized gains and losses are allocated monthly using the aggregate method.In addition, the TEI Fund records its own investment income and operating expenses on an accrual basis. (d)Cash and Cash Equivalents – The TEI Fund maintains cash in an interest-bearing money market account, which, at times, may exceed federally insured limits.The TEI Fund has not experienced any losses in such account and does not believe it is exposed to any significant credit risk on such bank deposits.All interest income earned will be paid to the TEI Fund. (e)Distributions – The TEI Fund presently does not intend to make periodic distributions of its net income or gains, if any, to Tax-Exempt Members.The amount and times of distributions, if any, will be determined in the sole and absolute discretion of the TEI Fund’s board of managers (the “TEI Fund Board”). (f)Use of estimates – The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. (g)Operating Expenses – The TEI Fund bears all expenses incurred in its business and operations.Expenses include, but are not limited to, administrative and extraordinary expenses and legal, tax, audit, escrow, fund accounting and printing expenses.The TEI Fund will also, based upon its interest in the Master Fund, bear a proportionate interest in the operating expenses paid by the Master Fund. (h)Third party service providers – BNY Mellon Investment Servicing (US) Inc. (the “Administrator”) serves as the Administrator to the Fund.PFPC Trust Company (the “Custodian”), which will be renamed BNY Mellon Investment Servicing Trust Company effective July 1, 2011, serves as the Custodian to the Fund.The TEI Fund pays the Administrator and the Custodian in consideration of these services. 3.Related Party Transactions Wells Fargo Alternative Asset Management, LLC, a Delaware limited liability company (the “Adviser” or “WFAAM”), is the investment adviser to the TEI Fund and the Master Fund. WFAAM is registered with the SEC as an investment adviser under the Investment Advisers Act of 1940.The Adviser is exempt from registering as a “commodity trading advisor” with the Commodity Futures Trading Commission (“CFTC”) under CFTC Rule 4.14(a)(8), and the Funds each are exempt from registering as a “commodity pool operator” pursuant to CFTC Rule 4.5.As compensation for services and facilities provided by the Adviser under the terms of an investment advisory agreement entered into between the Master Fund and the Adviser dated as of July 31, 2008 (the “Advisory Agreement”), the Master Fund pays the Adviser each month a fee (“Management Fee”) equal to one-twelfth of 1.25% of the aggregate net asset value of outstanding limited liability company interests (“Master Fund Interests”) of the Master Fund. In addition, the TEI Fund Board has approved a service agreement entered into between the TEI Fund and the Adviser under the same terms, except as set forth in the next sentence.Under such agreement, the TEI Fund does not pay the Adviser a fee if and for so long as the Fund is invested solely in the Master Fund. 8 Wells Fargo Multi-Strategy und A, LLC Notes to Consolidated Financial Statements (continued) January 31, 2011 The placement agent for the TEI Fund is Alternative Strategies Brokerage Services, Inc. (“Placement Agent”).Investors will be assessed a placement fee (“Placement Fee”) by the placement agent on subscriptions in the amount of 2.00% on the first $500,000 subscribed for in the TEI Fund, 1.00% on the next $500,000 subscribed for in the TEI Fund, and 0.50% on any amount over $1,000,000 subscribed for in the TEI Fund.In addition, WFAAM may pay a portion of the Management Fees it receives from the Master Fund to the Placement Agent, its affiliates or their registered representatives. The Fund pays to the Adviser a quarterly Member servicing fee (an “Investor Servicing Fee”) equal to 0.75% (on an annualized basis) of the Fund’s average month-end members' capital during the applicable quarter, payable in arrears. The Adviser pays such fee to broker-dealers and other financial intermediaries (“Intermediaries”) to compensate such Intermediaries for providing on-going investor services to their clients who are Members. The Adviser or its affiliates also may pay additional compensation from their own resources to Intermediaries. The Fund has an expense limitation agreement (the "Expense Limitation Agreement") in place, whereby the Adviser has contractually agreed to limit total annualized expenses of the Fund, including the Fund’s proportionate share of expenses allocated from the Master Fund (exclusive of borrowing and investment-related costs, taxes, litigation and indemnification expenses, judgments and other extraordinary expenses not incurred in the ordinary course of the Fund’s business) to 2.80% for the 12 months ending August 31, 2011. Actual Fund expenses could be higher in the absence of the Adviser’s contractual limitation.The Adviser is permitted to recover from the Fund expenses it has borne (whether through reduction of its management fee or otherwise) in later periods to the extent that the Fund’s expenses fall below the annual rates set forth in any applicable Expense Limitation Agreement.The Fund, however, is not obligated to pay any such amount more than three years after the end of the fiscal year in which the Adviser deferred a fee or reimbursed an expense.Any such recovery by the Adviser will not cause the Fund to exceed the annual limitation rate set forth above in the period in which the Adviser is reimbursed. 4.Investment Transactions Costs of purchases of interests in the Master Fund for the period ended January 31, 2011 were $5,087,800.There were no proceeds from sales of interests in the Master Fund for the period ended January 31, 2011. 5.Capital Share Transactions The TEI Fund offers and sells units of limited liability company interest (the “Units”) to investors eligible to invest in the TEI Fund.The TEI Fund intends to accept initial and additional subscriptions for Units made after the closing date and the commencement of the TEI Fund’s investment operations only once each month, effective as of the opening of business on the first business day in that month at the relevant net asset value per Unit (“Unit Value”) of the TEI Fund as of the close of business on the last business day of the prior month.The TEI Fund Board may discontinue accepting subscriptions at any time.The minimum initial investment in the TEI Fund is $50,000.The minimum additional investment is $10,000.No Tax-Exempt Member of the TEI Fund or other person holding Units of the TEI Fund acquired from a Tax-Exempt Member will have the right to require the TEI Fund to redeem those Units.The TEI Fund from time to time will offer to repurchase outstanding Units pursuant to written tenders by Tax-Exempt Members. Repurchase offers will be made at such times and on such terms as may be determined by the TEI Fund Board in its sole discretion and generally will be offers to repurchase an aggregate specified dollar amount of outstanding Units. 9 Wells Fargo Multi-Strategy und A, LLC Notes to Consolidated Financial Statements (continued) January 31, 2011 Transactions in capital were as follows: For the Period from September 1, 2010 (inception date) to January 31, 2011 Unit(s) Amount Units issued $ Units tendered - - Net increase $ 6.Risk Factors An investment in the TEI Fund involves various risks.The TEI Fund allocates assets to the Master Fund.The Master Fund allocates assets to Trusts (as defined in the Master Fund’s financial statements) that invest in and actively trade securities and other financial instruments using a variety of strategies and investment techniques with significant risk characteristics, including the risks arising from the volatility of the equity, fixed income, commodity and currency markets, the risks of borrowings and short sales, the risks arising from leverage associated with trading in the equities, currencies and over-the-counter derivatives markets, the illiquidity of derivative instruments and the risk of loss from counterparty defaults.No guarantee or representation is made that the investment program will be successful. 7.Subsequent Events Management has evaluated the impact of all subsequent events on the TEI Fund through financial statement issuance, and has determined that there were no subsequent events requiring recognition or disclosure in the financial statements. 10 Wells Fargo Multi-Strategy und A, LLC Supplemental Information (unaudited) The Board of Managers of the Fund The Fund’s Board provides broad oversight over the operations and affairs of the Fund, and has overall responsibility to manage and control the business affairs of the Fund, including the complete and exclusive authority to establish policies regarding the management, conduct, and operation of the Fund’s business.The Fund’s Board exercises the same powers, authority and responsibilities on behalf of the Fund, as is customarily exercised by the board of directors of a registered investment company organized as a corporation or trust.The Offshore Feeder Fund has two members: the TEI Fund (which serves as the managing member) and the Adviser (which holds only a nominal, non-voting, non-participating interest).The Offshore Feeder Fund does not have a board of directors.The members of the Offshore Feeder Fund have delegated the day-to-day management, as well as general oversight responsibilities of the Offshore Feeder Fund, to the TEI Fund.The TEI Fund’s Board therefore effectively makes all decisions on behalf of the Offshore Feeder Fund. The managers of the Fund’s Board (the “Managers of the Board”) are not required to contribute to the capital of the Fund or to hold Units of the Fund.A majority of the Managers of the Board are persons who are not “interested persons” (as defined in the 1940 Act) of the Fund (collectively, the “Independent Managers”).The Independent Managers perform the same functions for the Fund as are customarily exercised by the non-interested directors or trustees of a registered investment company organized, respectively, as a corporation or a trust. The identity of the managers and officers of the Fund and brief biographical information regarding each such person during the past five years is set forth below.Each manager who is deemed to be an “interested person” of the Fund as defined in the 1940 Act (an “Interested Manager”) is indicated by an asterisk.The business address of each person listed below is 333 Market Street, 29th Floor, San Francisco, CA 94105. Managers Name and Age Position(s) with the Funds Term of Office and Length(1) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex2 Overseen by Manager Other Directorships Held by Manager Adam Taback* Age: 39 Manager, President Indefinite term (since March 15, 2011) President, Wells Fargo Alternative Asset Management, LLC, since March 15, 2011; President, Alternative Strategies Group, Inc., since 2001 8 ASGI Agility Income Fund, ASGI Aurora Opportunities Fund, LLC, ASGI Corbin Multi-Strategy Fund, LLC Dennis G. Schmal, 63 Manager, Audit Committee Chairperson Indefinite term (since August 1 2008) Self-employed; Board Director and Consultant 8　 Director of Grail Advisors ETF Trust (5 Funds) since 2009, Director of the AssetMark mutual funds (13 Funds) since 2007; Chairman of the Board of Directors of Pacific Metrics Corporation since 2005; Director of Varian Semiconductor Equipment Associates since 2004; Director of Merriman Curhan Ford Group since 2003; Director of North Bay Bancorp from 2006 to 2007. 11 Wells Fargo Multi-Strategy und A, LLC Supplemental Information (unaudited) (continued) Name and Age Position(s) with the Funds Term of Office and Length(1) of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios In Fund Complex2 Overseen by Manager Other Directorships Held by Manager Timothy H. Holmes, 49 Manager, Nominating and Compensation Committee Chairperson Indefinite term (since August 1 2008) Consultant – Coast Asset Management since 2008; Portfolio Manager of Nuveen Asset Management 2007 to 2008; Managing Member/Chief Operating Officerof Ascendant Capital Partners/ BayStar Capital LLC from 2003 to 2006. 8　 None. *Indicates an Interested Manager. Each Independent Manager serves until death, retirement, resignation or removal from the Fund Board or the Master Fund Board.Any Independent Manager may be removed either (a) with or without cause by the vote or written consent of at least two thirds (2/3) of the Independent Managers not subject to the removal vote (but only if there are at least three Independent Managers serving on the Board at the time of such vote or written consent) or (b) with or without cause by, if at a meeting, a vote of the Members holding a majority of the total number of votes present at such meeting or, if by written consent, a vote of Members holding at least two-thirds (2/3) of the total number of votes eligible to be cast by all Members. The “Fund Complex” is comprised of 8 registered investment companies, including the Fund. Principal Officers who are not Managers: Name and Age Position(s) with the Funds Length of Time Served(1) Principal Occupation During Past Five Years Yukari Nakano Age: 58 Chief Operating Officer Since March 15, 2011 Senior Vice President (since 2003) and Chief Operating Officer (since 2010), Alternative Strategies Group, Inc. Michael Roman Age: 30 Treasurer Since March 15, 2011 Fund Reporting Manager, Alternative Strategies Group, Inc., since 2007; Senior Analyst, Alternative Strategies Group, Inc., 2006; Senior Financial Analyst, Turbine, Inc., 2003-2006. Doretta L. Dunegan, 54 Chief Compliance Officer, Secretary Since August 1 2008 CCO of WFAAM since 2005, Vice President and Compliance Manager, Wells Fargo Wealth Management since 2004; CCO of Nelson Capital Management, LLC from 2005 to 2009. Each officer serves for an indefinite term until the date his or her successor is elected and qualified, or until he or she sooner dies, retires, is removed or becomes disqualified. 12 Wells Fargo Multi-Strategy und A, LLC Supplemental Information (unaudited) (continued) Form N-Q Filings The Fund will file its complete schedule of portfolio holdings with the Securities and Exchange Commission ("SEC") for the first and third quarters of each fiscal year on Form N-Q.The Forms N-Q will be available on the SEC's website at www.sec.gov and may also be reviewed and copied at the SEC's Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Proxy Voting Policies Information on how the Master Fund voted proxies relating to portfolio securities during the prior twelve month period ending June 30 of each year and a description of the policies and procedures that the Master Fund uses to determine how to vote proxies relating to portfolio securities will be available without charge, by request, by calling (415) 371-4000 and on the SEC’s web site at www.sec.gov. 13 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Statements for the Year Ended January 31, 2011 with Report of Independent Registered Public Accounting Firm Wells Fargo Multi-Strategy 100 Master Fund I, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statements of Changes in Members’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 10 Supplemental Information 19 Report of Independent Registered Public Accounting Firm To the Unitholders and Board of Managers of Wells Fargo Multi-Strategy 100 Master Fund I, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital including the Schedule of Investments, of the Wells Fargo Multi-Strategy 100 Master Fund I, LLC, (the “Fund”) as of January 31, 2011, and the related statement of operations for the year then ended, statements of changes in members’ capital for each of the years in the two year period then ended, statement of cash flows for the year then ended, and financial highlights for each of the years or periods in the three year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of the securities owned as of January 31, 2011, by correspondence with the transfer agent of the underlying funds or other appropriate auditing procedures.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Wells Fargo Multi-Strategy 100 Master Fund I, LLC as of January 31, 2011, and the results of its operations for the year then ended, changes in members’ capital for each of the years in the two year period then ended, cash flows for the year then ended, and financial highlights for each of the years or periods in the three year period then ended, in conformity with U.S. generally accepted accounting principles. March 25, 2011 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments As of January 31, 2011 Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.3% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 11.4% HFR DS Feingold O'Keeffe Fund HFR DS Tiedemann Fund HFR EM Outrider Fund Equity Hedge - 25.0% HFR HE 360 Fund HFR HE Ajia Lighthorse China Growth Fund HFR HE Jade Fund HFR HE Systematic Fund Event Driven - 9.6% HFR ED Courage Special Situations Fund HFR ED Global Fund HFR ED York Fund Macro - 9.4% HFR Macro Galtere Commodity Fund HFR Macro GAM Global Rates Fund HFR MF Beach Fund HFR MF Diversified Select Fund Market Neutral - 1.9% HFR MN Sabre Style Arbitrage Fund Merger Arbitrage - 5.9% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Relative Value - 24.7% HFR RVA Advent Global Opportunity Fund HFR RVA Constellation Fund HFR RVA Feingold O'Keeffe Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund HFR RVA Whitebox Fund Total Investments** (Cost - $146,963,296*) - 92.2% Other Assets Less Liabilities - 7.8% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of net assets as of January 31, 2011. See Notes to Financial Statements 2 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments (continued) As of January 31, 2011 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2011, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) Equity Hedge % Relative Value Distressed Securities Event Driven Macro Merger Arbitrage Convertible Arbitrage Market Neutral % See Notes to Financial Statements 3 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Assets, Liabilities and Members’ Capital As of January 31, 2011 Assets Investments in Trusts, at fair value (cost - $146,963,296) $ Cash and cash equivalents Investments in Trusts paid in advance Rebate receivable Other assets Total assets Liabilities Payable for Units tendered Subscriptions received in advance Management fee payable Directors' fees payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ Members' Capital per Unit Wells Fargo Multi-Strategy 100 Fund I, LLC (124,425.5037 Units outstanding) $ Wells Fargo Multi-Strategy und I, LLC (44,654.0808 Units outstanding) $ Wells Fargo Multi-Strategy 100 Fund A, LLC (3,928.5043 Units outstanding) $ Wells Fargo Multi-Strategy und A, LLC (4,984.2056 Units outstanding) $ See Notes to Financial Statements. 4 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Operations For the Year Ended January 31, 2011 Investment Income Interest $ Rebate Total investment income Fund Expenses Management fee Accounting and administration services fees Professional fees Registration fees Withholding tax - TEI Directors' fees Custody fees Other operating expenses Total expenses Net investment loss ) Net Realized and Unrealized Gain/(Loss) on Investments Net realized gain from investments in Trusts Net change in unrealized appreciation on investments in Trusts Total net realized and unrealized gain from investments in Trusts Net increase in members' capital resulting from operations $ See Notes to Financial Statements. 5 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statements of Changes in Members’ Capital For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 Increase (Decrease) in Members' Capital Operations Net investment loss $ ) $ ) Net realized gain/(loss) from investments in Trusts ) Net change in unrealized appreciation on investments in Trusts Net increase in members' capital resulting from operations Capital Transactions Issuance of Units Units tendered ) ) Increase in members' capital derived from capital transactions Members' Capital Total increase in members' capital Beginning of year End of year $ $ See Notes to Financial Statements. 6 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Statement of Cash Flows For the Year Ended January 31, 2011 Cash Used for Operating Activities Net increase in members' capital resulting from operations $ Adjustments to reconcile net increase in members' capital resulting from operations to net cash used in operating activities: Increase in investments in Trusts paid in advance ) Increase in rebate receivable ) Increase in other assets ) Decrease in directors' fees payable ) Decrease in proceeds received in advance ) Increase in management fee payable Increase in accrued expenses and other liabilities Net realized gain from investments in Trusts ) Net change in unrealized appreciation on investments in Trusts ) Purchases of Trusts ) Sales of Trusts Net cash used in operating activities ) Cash Provided by Financing Activities Proceeds from issuance of Units (net of change in subscriptions received in advance of $465,300) Payments on tender of Units (net of change in payable for Units tendered of $4,715,999) ) Net cash provided by financing activities Cash and Cash Equivalents Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ See Notes to Financial Statements. 7 Wells Fargo Multi-Strategy 100 Master Fund I, LLC Financial Highlights Wells Fargo Multi-Strategy 100 Fund I, LLC For the Year Ended January 31, 2011 For the Year Ended January 31, 2010 For the Period from August 1, 2008 (a) to January 31, 2009 Per unit operating performance: (For unit outstanding throughout the period) Members' capital per Unit at beginning of period $ $ $ Income from investment operations: Net investment loss(b) Net realized and unrealized gain/(loss) from investments ) Total from investment operations ) Members' capital per Unit at end of period $ $ $ Total return 8.71% 6.57% (12.48% ) Ratios to average members' capital: Expenses(c) (d) 1.61% 1.82% 2.07% Net investment loss(c) (d) (1.24%
